Citation Nr: 0937359	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
August 1966 and from February 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in April 2006.

Although a hearing was requested with a Decision Review 
Officer in April 2006, the Veteran failed to appear for his 
scheduled June 2009 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, including PTSD.  In the 
September 2004 claim, the Veteran described his disability as 
a "mental and emotional problem;" he subsequently requested 
to change his claim to PTSD in November 2004.  Nevertheless, 
the Board finds that the Veteran's claim encompasses all of 
his current acquired psychiatric disabilities.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for 
service connection for PTSD encompass claims for service 
connection for all current psychiatric disabilities that 
arise from the same symptoms).

The Board first observes that the Veteran has received 
treatment for his claimed PTSD from the Spokane, Washington 
Vet Center; however, it appears that all corresponding 
reports may not be in the claims file.  In November 2004, the 
Veteran submitted a VA Form 21-4142, identifying treatment 
for PTSD at the Spokane Vet Center.  The most recent 
treatment records associated with the claims file are from 
November 2004.  In this regard, a November 2004 treatment 
record states that the Veteran was scheduled for a follow-up 
meeting in December 2004.  Thus, it appears that the Veteran 
may have received additional relevant treatment from a 
facility operating under the auspices of the VA healthcare 
system, that some of the associated treatment records may not 
be in the claims file, and that the Veteran's treatment 
records are pertinent to his claim.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As 
such, the RO should obtain any missing Vet Center records 
relevant to the appeal.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).

In December 2004, VA received a statement from the Veteran 
regarding his in-service stressors.  One stressor was when a 
fellow servicemember and friend attempted to commit suicide 
in approximately May 1968.  It does not appear that an 
attempt has been made to corroborate this stressor.  A second 
stressor was when the Veteran was harassed by a Lieutenant 
Commander, which was supported by a statement submitted by a 
fellow servicemember.  In order to corroborate the Veteran's 
claimed harassment, the fellow servicemember authorized VA to 
obtain his VA file, which would confirm the dates and 
locations of his service.  It does not appear that an attempt 
has been made to obtain these records.

The record also suggests a problem with the Veteran's current 
address.  The Board notes that the Veteran was scheduled for 
a November 2008 VA examination in connection with his claimed 
PTSD; however, the Veteran failed to appear for his scheduled 
examination.  In a February 2009 Deferred Rating memorandum, 
the RO determined (via the Internet site 
www.debtordiscovery.com) that the Veteran had a new address, 
but noted that there was no evidence that the Veteran 
reported to VA that he had moved.  The Veteran also requested 
a hearing with a Decision Review Officer, but failed to 
appear for his scheduled June 2009 hearing.  Appropriate 
action to ascertain the Veteran's current address is 
therefore necessary.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request the records for the Veteran 
from the Spokane, Washington Vet Center 
for the period for December 2004 to the 
present. 

2.  The RO should take appropriate action 
to request verification of the claimed 
suicide attempt by a servicemember in the 
Veteran's unit in approximately May 1968.

3.  The RO should take appropriate action 
to obtain and associate with the claims 
file the fellow servicemember's pertinent 
records.

4.  The RO should take appropriate action, 
including contacting the Veteran's 
representative, to ascertain the Veteran's 
current address.  The claims file should 
be documented accordingly.

5.  If the Veteran's current address has 
been ascertained, he should be scheduled 
for another RO hearing.  

6.  If the Veteran's current address has 
been ascertained, then he should then be 
scheduled for an appropriate VA 
psychiatric examination to ascertain the 
nature and etiology of all current 
psychiatric disabilities.  If a stressor 
has been corroborated, the examiner should 
be furnished the details of the stressor 
and informed that it has been 
corroborated.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disorder, the examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) that 
the psychiatric disability was manifested 
during or otherwise causally related to 
the Veteran's active duty service.  In 
answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.  
If PTSD is diagnosed, the examiner should 
identify the particular stressor(s) 
supporting the diagnosis.

7.  Thereafter, the issue of service 
connection for an acquired psychiatric 
disability, to include PTSD, should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


